UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6202


SAMUEL L. FARNSWORTH,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia    Department   of
Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00183-RBS-TEM)


Submitted:    September 26, 2008             Decided:    November 5, 2008


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel L. Farnsworth, Appellant Pro Se.       Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel         L.    Farnsworth         seeks     to    appeal      the     district

court’s    order       accepting        the     recommendation         of    the    magistrate

judge     and    denying         relief     on    his     28    U.S.C.       §    2254       (2000)

petition.        The order is not appealable unless a circuit justice

or   judge      issues      a    certificate         of   appealability.               28    U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial       showing       of     the       denial       of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)         (2000).           A

prisoner        satisfies          this        standard        by    demonstrating               that

reasonable       jurists         would     find      that      any    assessment            of     the

constitutional         claims      by     the    district       court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Farnsworth

has not made the requisite showing.                            Accordingly, we deny a

certificate       of     appealability           and      dismiss      the       appeal.            We

dispense        with    oral       argument       because       the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                       DISMISSED



                                                 2